DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-10, 13-21, 23, 25-28 and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim states, “or paper of a tobacco sheet as the initial layer with the foil as the intermediate layer of the laminate” however it is not clear if “paper” refers to a tobacco sheet or if there is an additional paper layer incorporated into the multi-layer laminate. For purposes of examination, it is interpreted that “paper of a tobacco sheet” refers to a tobacco sheet layer. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 10, 18, 19, 20, 21, 23, 27 and 31  is/are rejected under 35 U.S.C. 103 as being unpatentable over EP2647301 (CROOKS hereinafter) in view of US 20070215168 (BANERJEE hereinafter).
Regarding claim 1, CROOKS teaches an elongate smoking article having a lighting end (14) and an opposed mouth end (18), the smoking article comprising: a mouth end portion (65) at mouth end; a heat generation portion (35) at the lighting end; an outer wrapping material (64); and, an aerosol generating portion (51) (Fig. 2). CROOKS teaches that the heat generating segment and the aerosol-generating portion form a system (60) and the physical arrangement of those components preferably is such that heat is transferred from the heat generating segment to the aerosol-generating portion ([0039]). CROOKS teaches that the aerosol-generating element is wrapped by a wrapping material (58), wherein the wrapping material is a heat-conducting material such as foil paper ([0094]). CROOKS further teaches that a heat exchange relationship can be achieved by extending a heat conductive material from the vicinity of the heat source into or around the region occupied by the aerosol generating segment ([0028]). Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to have extended the foil paper from the vicinity of the heat source and around the region occupied by the aerosol generating segment to achieve a heat exchange relationship. 
CROOKS does not expressly teach selecting one of the claimed wrapping materials in order to distribute heat away from the outer wrapping material. 
BANERJEE teaches an aerosol forming smoking article with an aerosol forming segment and a heat generation portion, wherein wrapping materials (e.g., particularly for the aerosol-
Regarding the limitation, “the wrapping material being arranged to distribute heat from the heat generation portion, away from the outer wrapping material, such that the heat from the heat generation portion is directed to the aerosol-generating portion so as to prevent scorching of the outer wrapping material” this limitation is a result of the materials and configuration of the claimed smoking article. Since the claimed components of the smoking article are taught, this limitation is met. 
Regarding claims 2-4, CROOKS teaches that the aerosol-generating portion comprises a fluted rod member with a channel extending longitudinally therethrough (Fig. 6B). The fluting increases the surface area of the rod member such that it would be greater than the surface area of a right cylinder with the same length and diameter and no fluting.
Regarding claim 5, CROOKS teaches that the rod member, or substrate, is extruded from a mixture including tobacco, calcium carbonate, binder, glycerin and water ([0091]). CROOKS teaches that the tobacco is in powder form ([0032]) and that the substrate may also contain flavoring agents ([0032]). 
Regarding claim 9, the combined teaching of CROOKS and BANERJEE teach that the paper layer is a tobacco wrapping paper sheet and the tobacco sheet comprises a reconstituted tobacco sheet (BANERJEE, [0156]-[0157]).
Regarding claim 10, CROOKS does not specify that that foil paper comprises a continuous foil sheet; however, “foil paper” suggests a continuous foil sheet. It the alternative, it would have been obvious for one of ordinary skill in the art to have made the foil paper with a continuous foil sheet since the purpose of the foil sheet is as a heat-conducting material and this can be better achieved with a continuous foil sheet. 
Regarding claims 18 and 19, BANERJEE teaches a heat conductive material, namely a foil, engaged with the outer wrapping material (64). Specifically, the outerwrap is preferably is a laminate of paper and metal foil, and preferably overlies the aerosol-generating segment and adjacent regions of the heat generation segment and the tobacco-containing segment ([0080] and Fig. 11). 
Regarding claims 20 and 21, the tobacco is cut filler tobacco ([0083]) treated with glycerin in the amount of about 5 to about 50 weight percent ([0034]). 
Regarding claim 23, the aerosol-generating portion includes a first portion and a second portion, the first portion and second portion being of different materials (Fig. 9). 
Regarding claim 27, Banerjee teaches that the aerosol former comprises glycerin and the tobacco extract comprises nicotine ([0063]).
Regarding claim 31, the heat generation portion includes a heating element of a carbonized material, specifically carbon ([0056]). 


Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over CROOKS in view of MIRONOV as applied to claim 1 above, and further in view of US 20130118513 (KALJURA hereinafter).
Regarding claim 32, CROOKS teaches an overwrap material (30) wrapped around the heat generation portion ([0018]). It is well known in the art to emboss the outer wrapper, as evidenced by KALJURA. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CROOKS in view of BANERJEE as applied to claim 1 above, and further in view of US 20150157052 (ADEME hereinafter).
	Regarding claim 8, CROOKS does not expressly teach that the wrapping material has a graphene ink. 
ADEME teaches a smoking article with a wrapping material as a foil-lined paper ([0077]). ADEME teaches that the metal foil can be replaced with a heat conductive ink, such as a coating of ink that incorporates graphite fibers ([0078]), which is interpreted as ‘graphite ink’. It would have been obvious for one of ordinary skill in the art at the time of the invention to substitute graphene ink for graphite ink with a reasonable expectation of success and predictable results.  “A coating of ink” is interpreted as a continuous pattern of ink. It would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted one wrapping material for another wrapping material within a smoking article with a reasonable expectation of success and predictable results. 

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CROOKS in view of BANERJEE as applied to claim 1 above, and further in view of US 20150296882 (MIRONOV hereinafter).
Regarding claims 13 and 14, the combined teaching of CROOKS and BANERJEE do not expressly teach a non-woven graphite sheet. MIRONOV teaches a graphite sheet that is wrapped around the heat source and the aerosol-forming substrate of smoking articles to provide a thermal link ([0026]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted the graphite sheet of MIRONOV for the foil of the foil paper of the combined teaching of CROOKS and BANERJEE with a reasonable expectation of success and predictable results. 

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CROOKS in view of BANERJEE as applied to claim 1 above, in view of US 20150157052 (ADEME hereinafter) and further in view of US 5066691 (KAMAKURA hereinafter)
Regarding claims 15 and 16, the combined teaching of CROOKS and BANERJEE does not expressly teach an adhesive. ADEME teaches a smoking article with a wrapping material as a foil-lined paper ([0077]) with an adhesive as part of the laminate ([0048]). It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporated adhesive, as taught by ADEME, to the laminate of the combined teaching of CROOKS and BANERJEE with a reasonable expectation of success and predictable results. 

	KAMAKURA teaches adhesive compositions for metal clad laminates and states that aluminum hydroxide is added to adhesive compositions as a filler to improve the peel strength at high temperatures (col. 2, lines 15-20). Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to have added aluminum hydroxide to the adhesive of the laminate of the combined teachings of CROOKS, BANERJEE and ADEME. The motivation to do so would have been to improve the peel strength at high temperatures (col. 2, lines 15-20).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CROOKS in view of BANERJEE as applied to claim 1 above, and further in view of US 4819665 (ROBERTS hereinafter).
Regarding claim 17, CROOKS fails to teach a glass fiber sheet. 
ROBERTS teaches an aerosol delivery article with a glass fiber sheet within the outer wrapping member. It would have been obvious for one of ordinary skill in the art at the time of the invention to have included a glass fiber sheet under the outer wrapping member of CROOKS for added insulation with reasonable expectation of success and predictable results. 

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over CROOKS in view of BANERJEE as applied to claim 1 above, and further in view of US 4987908 (SPRINKEL hereinafter).
Regarding claim 33, CROOKS does not expressly teach a thermochromic ink material interacted with the outer wrapping material. 
	SPRINKEL teaches a smoking article with a coating material, or thermal indicator, comprised of compounds which physically change to either reveal a colored substrate or create a color change as an indication of temperature change. The indicators are applied directly to the surface whose temperature is to be monitored.  SPRINKEL teaches the coating thins and is absorbed into the surface (i.e., into the paper cigarette wrapper). The substrate, previously hidden beneath the opaque coating, becomes visible as an indication of temperature change (col. 2). It would have been obvious for one of ordinary skill in the art at the time of the invention to have placed the ink of SPRINKEL on the outer wrapping of CROOKS in order to display an indication of temperature change.

Claims 25, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over CROOKS in view of BANERJEE as applied to claim 1 above, and further in view of US 5611360 (TANG hereinafter).
	Regarding claims 25 and 26, CROOKS does not expressly teach that the aerosol-generating portion comprises a porous ceramic rod.
	TANG teaches a smoking article with a porous ceramic rod member defining at least one conduit extending longitudinally therethrough (abstract), wherein the porous ceramic rod member includes a tobacco extract (col. 1, lines 35-41). It would have been obvious for one of ordinary skill in the art at the time of the invention to have included the porous ceramic rod 
	Regarding claim 28, CROOKS teaches that the aerosol-generating portion comprises a fluted rod member with a channel extending longitudinally therethrough (Fig. 6B). The fluting increases the surface area of the rod member such that it would be greater than the surface area of a right cylinder with the same length and diameter and no fluting.
	CROOKS does not expressly teach that the rod is ceramic. 
	TANG teaches a smoking article with a porous ceramic rod member defining at least one conduit extending longitudinally therethrough (abstract). It would have been obvious for one of ordinary skill in the art at the time of the invention to have included the porous ceramic rod and tobacco extract inside the porous ceramic rod with a reasonable expectation of success and predictable results.
Response to Arguments
Applicant's arguments filed 9/14/2020 have been fully considered but they are not persuasive. 
Regarding the Applicants arguments that the prior art does not teach or suggest the new limitations, the Examiner respectfully disagrees. The limitations are taught by Crooks in view of Banerjee.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747